LOGO [g76723image001.jpg]

 

Exhibit 10.18

 

BRICKMAN GROUP HOLDINGS, INC.

Landscape Architects/Contractors/Horticultural Services

 

[For Participants who are party to the 2002 Management Equity Incentive Plan]

 

[Date]

 

[Optionee Name]

[Optionee Address]

 

Dear [Optionee Name]:

 

Pursuant to the Brickman Group Holdings, Inc. 2003 Employee Stock Option Plan
(the “Plan”), the Board hereby grants to you non-qualified stock options
(“Award”) to purchase              shares of Class A Non-Voting Common Stock,
par value $.001, at a price of $             per share.

 

This Award is subject to the applicable terms and conditions of the Plan which
are incorporated herein by reference, and in the event of any contradiction,
distinction or difference between this letter and the terms of the Plan, the
terms of the Plan will control. Unless otherwise stated, all capitalized terms
used herein have the meanings set forth in the Plan or in the Brickman Group
Holdings, Inc. Stockholders Agreement, as amended from time to time (the
“Stockholders Agreement”). Additionally, you agree to be bound by the
Stockholders Agreement to the same extent as if you were a “Management Holder”
thereunder and the Option Shares issued upon exercise of your Award were treated
as “Stockholder Shares” thereunder; and provided that for the purposes of the
application of Sections 10(a), 10(b) and 10(c) of the Stockholders Agreement you
shall also be treated as an “Other Stockholder” thereunder. You also agree that
the Company shall have the right to repurchase your Option Shares on the terms
and conditions contained in the 2002 Management Equity Incentive Plan to the
same extent as if you were a “Management Holder” thereunder and the Option
Shares were “Class A Voting Common Stock” thereunder.

 

Subject to your continued employment with the Company or its Subsidiaries, your
Award shall be exercisable according to the following vesting schedule:

 

If you have remained continuously

employed by the Company or a Subsidiary

from April 1, 2003 to:

--------------------------------------------------------------------------------

   The percentage of your
Award that is vested and may
be exercised is:


--------------------------------------------------------------------------------

April 1, 2005

   40%

April 1, 2006

   60%

April 1, 2007

   80%

April 1, 2008

   100%

 

In addition to the above schedule, in the event of your death or Disability
while you are employed by the Company or its Subsidiaries, an additional 20% of
your Award shall vest.

 

Unless you have an earlier termination of employment, the Award, to the extent
exercisable, will remain exercisable until the expiration date of April 1, 2013.



--------------------------------------------------------------------------------

If prior to April 1, 2013, your employment is terminated for Cause, then your
entire Award, regardless of vesting or exercisability, shall immediately be
cancelled with no compensation due you by the Company. If your employment is
terminated prior to April 1, 2013 for any other reason, this Option, to the
extent it is exercisable upon the termination of your employment, will remain
exercisable by you or your personal representative, as applicable, during the
thirty-day period (or a six-month period if your employment is terminated due to
your death, Disability or Retirement) immediately following such termination,
but not later than April 1, 2013. This Award shall terminate in full to the
extent not exercised within such thirty-day period (or six-month period if your
employment is terminated due to your death, Disability or Retirement);
additionally, any portion of your Award that is not fully vested and exercisable
as of the date of your termination of employment shall be immediately cancelled
as of the date your employment is terminated. Unless otherwise authorized by the
Board in writing, no portion of this Option which is not exercisable as of the
date of your termination of employment, will become exercisable after such
termination.

 

You must give written notice of any exercise of this Award to the Company’s Vice
President and General Counsel accompanied by payment of the exercise price
thereof as provided in the Plan. At the time that you exercise this Award, you
must make appropriate arrangements with the Company concerning withholding of
any taxes that may be due with respect to such shares. As promptly thereafter as
possible, the Company will issue a certificate for the shares purchased, which
shall bear the legends set forth in Section 6 of the Stockholders Agreement or
in accordance with any other applicable law, regulation, rule or agreement as
the Board in its sole discretion shall deem appropriate.

 

The construction and interpretation of any provision of this Award or the Plan
shall be final and conclusive when made by the Board.

 

Nothing in this letter shall confer on you the right to continue in the service
of the Company or its Subsidiary or interfere in any way with the right of the
Company or a Subsidiary to terminate your service at any time.

 

You should sign and return a copy of this agreement to Mark A. Hjelle in the
return envelope provided indicating your approval of this letter and its
contents. This acknowledgement must be returned within twenty (20) days,
otherwise, the Award will lapse and become null and void. Your signature will
also acknowledge that you have received and reviewed the Plan, the Stockholders
Agreement and the Company’s 2002 Management Equity Incentive Plan, and that you
agree to abide by the applicable terms of these documents as provided herein.

 

Very truly yours,

 

Mark A. Hjelle

Vice President

 

Enclosures

 

 

 

The undersigned hereby agrees to the foregoing:

--------------------------------------------------------------------------------

[Optionee]

     

--------------------------------------------------------------------------------

Date